Exhibit 10.2(b)
[EMPLOYEE NAME]
 
Employee ID Number:
 
Grant Number:
 
ECHELON CORPORATION
NONQUALIFIED STOCK OPTION GRANT AGREEMENT - Early Exercise
 
Echelon Corporation (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), an option under the Company’s 1997 Stock Plan (the “Plan”) to
purchase shares of common stock of the Company. The date of this Nonqualified
Stock Option Agreement (this “Agreement”) is [DATE] (the “Grant Date”). In
general, the latest date this option will expire is the expiration date
indicated on this Notice of Grant (the “Expiration Date”). However, as provided
in this Agreement, this option may expire earlier than the Expiration Date.
Subject to the provisions of Appendix A (attached to this Agreement) and of the
Plan, the principal features of this option are as follows:

 Maximum Number of Shares      Purchasable with this Option:   [NUMBER]
  Exercise Price per Share:     US $______        Vesting Commencement Date:
  [DATE]          Scheduled Vesting Dates:    Number of Shares  [DATE]   
[NUMBER]
 [DATE]  
[NUMBER]
 [DATE]  
[NUMBER]
 [DATE]  
[NUMBER]

 
Expiration Date: Five Years from the Grant Date; provided, however, this option
may terminate earlier than the Expiration Date, as set in Appendix A.


IMPORTANT:
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Agreement. Optionee has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

 

 OPTIONEE:    ECHELON CORPORATION               Signature    By            
 Print Name     Title        Residence Address                

     

--------------------------------------------------------------------------------

 
APPENDIX A - TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION GRANT
 


 
 
1.  Vesting Schedule; Right to Exercise. This option will vest as to 25% of the
total shares at each one year anniversary of the date of grant, until this
option shall have vested with respect to one hundred percent (100%) of such
Shares. Shares scheduled to vest on any such date actually will vest only if the
Employee has not incurred a Termination of Service prior to such date.
Notwithstanding the foregoing, the Employee may exercise this option, in whole
or in part, at any time as to shares that have not yet vested, provided that the
Employee enters into a Restricted Stock Purchase Agreement, attached hereto as
Exhibit 1, which provides that the Company may repurchase the shares subject to
this option to the extent that such shares are not vested upon the date of the
Employee’s Termination of Service.
 
2.  Termination of Option. In the event of the Employee’s Termination of Service
for any reason other than Disability or death, the Employee may, within thirty
(30) days after the date of such Termination of Service, or prior to the
Expiration Date, whichever shall first occur, exercise any then vested but
unexercised portion of this option. In the event of the Employee’s Termination
of Service due to Disability, the Employee may, within one (1) year after the
date of Termination of Service due to Disability, or prior to the Expiration
Date, whichever shall first occur, exercise any then vested but unexercised
portion of this option.


 
For purposes of this Agreement, the Employee shall be deemed to have incurred a
Termination of Service prior to any period of notice for termination of
employment mandated under applicable law. The Employee’s date of Termination of
Service shall mean the date upon which the Employee ceases active performance of
services following the provision of a notification of termination or resignation
from employment or service, and shall be determined solely by this Agreement and
without reference to any other agreement, written or oral, express or implied,
including the Employee’s contract of employment, if any.
 
 
3.  Death of Employee. In the event that the Employee dies while an Employee or
during the thirty (30) days or one (1) year periods referred to in Paragraph 2
above, the Employee’s designated beneficiary, or if no beneficiary survives the
Employee, the administrator or executor of the Employee’s estate (the
“Transferee”), may, within one (1) year after the date of death, exercise any
unexercised portion of the option that was vested prior to the Employee’s
Termination of Service. Any such Transferee must furnish the Company (a) written
notice of his or her status as a Transferee, (b) evidence satisfactory to the
Company to establish the validity of the transfer of this option and compliance
with any laws or regulations pertaining to such transfer, and (c) written
acceptance of the terms and conditions of this option as set forth in this
Agreement.
 
4.  Persons Eligible to Exercise Option. Except as provided in Paragraph 3 above
or as otherwise determined by the Committee in its discretion, this option shall
be exercisable during the Employee’s lifetime only by the Employee.
 
5.  Option is Not Transferable. Except as provided in Paragraph 3 above, this
option and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this option, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this option and the rights and privileges conferred hereby immediately shall
become null and void.
 
6.  Exercise of Option. This option may be exercised by the person then entitled
to do so as to any shares which may then be purchased by (a) giving notice in
such form or manner as the Company may designate, (b) providing full payment of
the Exercise Price (and the amount of any income tax the Company determines is
required to be withheld by reason of the exercise of this option or as is
otherwise required under Paragraph 8 below), and (c) giving satisfactory
assurances in the form or manner requested by the Company that the shares to be
purchased upon the exercise of this option are being purchased for investment
and not with a view to the distribution thereof. Notwithstanding any contrary
provision of this Agreement, if the expiration date of this option falls on a
Saturday, Sunday or California holiday, the Employee may exercise any then
vested but unexercised portion of this option at any time prior to the close of
business on the first business day following that Saturday, Sunday or California
holiday.
 
7.  Conditions to Exercise. Except as provided in Paragraph 6 above or as
otherwise required as a matter of law, the (i) Exercise Price for this option
and (ii) minimum federal, state and local income, employment and any other
applicable taxes required to be withheld by the Company as a result of the
exercise of this option shall be made by “net exercise” unless the person
entitled to exercise otherwise elects to pay such amounts by cash, personal
check, cashier’s check or money order. For this purpose, “net exercise” means a
procedure by which such person will be issued a number of Shares determined in
accordance with a formula X = Y(A - (B+C)) / A (rounded up to the nearest whole
Share), where:
 
X = the number of Shares to be issued upon exercise of the option;
 
Y = the total number of Shares with respect to which the person has elected to
exercise the option;
 
A = the Fair Market Value of one (1) Share;
 
B = the exercise price per share;
 
C = the minimum federal, state and local income, employment and any other
applicable taxes attributable to one (1) Share which are required to be withheld
by the Company as a result of the exercise of the option.
 
8.  Tax Withholding and Payment Obligations. The Company will assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of shares acquired pursuant to the
exercise of this option (“tax-related items”). These requirements may change
from time to time as laws or interpretations change. Regardless of the Company’s
actions in this regard, the Employee hereby acknowledges and agrees that the
ultimate liability for any and all tax-related items is and remains his or her
responsibility and liability and that the Company (a) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this option grant, including the grant, vesting or exercise of
this option and the subsequent sale of shares acquired pursuant to the exercise
of this option; and (b) does not commit to structure the terms of the grant or
any aspect of this option to reduce or eliminate the Employee’s liability
regarding tax-related items. In the event the Company determines that it and/or
an affiliate must withhold any tax-related items as a result of the Employee’s
participation in the Plan, the Employee agrees as a condition of the grant of
this option to make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements. The Employee authorizes the Company and/or
an affiliate to withhold all applicable withholding taxes from the Employee’s
wages. Furthermore, the Employee agrees to pay the Company and/or an affiliate
any amount of taxes the Company and/or an affiliate may be required to withhold
as a result of the Employee’s participation in the Plan that cannot be satisfied
by deduction from the Employee’s wages or other cash compensation paid to the
Employee by the Company and/or an affiliate. The Employee acknowledges that he
or she may not exercise this option unless the tax withholding obligations of
the Company and/or any affiliate are satisfied. Notwithstanding the foregoing,
upon exercise of the option, the Company will withhold a portion of the Shares
with respect to which the Employee (or such other authorized person) has elected
to exercise the option that have an aggregate market value sufficient to pay the
minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company as a result of the exercise of the
option. No fractional Shares will be withheld or issued pursuant to the issuance
of Shares; any additional withholding necessary for this reason will be done by
the Company through the Employee’s paycheck. With respect to its executive
officers (as determined by the Company), the Company will withhold an amount
equal to the fair market value of two (2) Shares from the last paycheck due to
such executive prior to the exercise of the option. With respect to other
Employees, the Company, in its discretion, may withhold an amount equal to the
fair market value of two (2) Shares from the first paycheck due to the Employee
following the exercise of the option. In the event that the cash amounts
withheld by the Company exceed the withholding taxes that are due after the
automatic withholding of whole Shares, the Company will reimburse the Employee
for the excess amounts. In the event the withholding requirements are not
satisfied through the withholding of Shares (or, through the Employee’s
paycheck, as indicated above), no Shares will be issued to the Employee (or his
or her estate) unless and until satisfactory arrangements (as determined by the
Administrator) have been made by the Employee with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to the exercise of the option. By accepting this option,
the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this paragraph 8.
 
9.  Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the shares
upon any securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of the purchase of shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any applicable law or securities exchange
and to obtain any required consent or approval of any governmental authority.
 
10.  Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Human Resources
Department, at Echelon Corporation, 550 Meridian Avenue, San Jose, CA 95126, or
at such other address as the Company may hereafter designate in writing.
 
11.  No Rights of Stockholder. Neither the Employee (nor any transferee) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the shares issuable pursuant to the exercise of this option,
unless and until certificates representing such shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Employee (or transferee). Nothing in the Plan or this option
shall create an obligation on the part of the Company to repurchase any shares
purchased hereunder.
 
12.  No Effect on Employment. The Employee’s employment with the Company and its
affiliates is on an at-will basis only, subject to the provisions of applicable
law. Accordingly, the terms of the Employee’s employment with the Company and
its affiliates shall be determined from time to time by the Company or the
affiliate employing the Employee (as the case may be), and the Company or the
affiliate shall have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause (subject to the provisions of applicable
law).
 
13.  Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Employee’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any affiliate. Notwithstanding any contrary provision of this Agreement, in the
event that the Employee receives a hardship withdrawal from his or her pre-tax
account under the Company’s 401(k) Plan (the “401(k) Plan”), this option may not
be exercised during the six (6) month period following the receipt of such
withdrawal, unless the Company determines that such exercise (or a particular
manner of exercise) would not adversely affect the continued tax qualification
of the 401(k) Plan.
 
14.  Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan. This option is not an incentive stock option as
defined in Section 422 of the Internal Revenue Code. The Company may, in its
discretion; issue newly issued shares or treasury shares pursuant to this
option.
 
15.  Maximum Term of Option. Except as provided in Paragraph 3 above, this
option is not exercisable after the Expiration Date.
 
16.  Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
 
17.  Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons. The
Committee shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
 
18.  Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
19.  Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
 
20.  Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
 
21.  Amendment, Suspension, Termination. By accepting this option, the Employee
expressly warrants that he or she has received an option to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Employee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
 
22.  Labor Law. By accepting this option, the Employee acknowledges that: (a)
the grant of this option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (b) all determinations with respect to any future grants,
including, but not limited to, the times when the stock options shall be
granted, the number of shares subject to each stock option, the Exercise Price,
and the time or times when each stock option shall be exercisable, will be at
the sole discretion of the Company; (c) the Employee’s participation in the Plan
is voluntary; (d) the value of this option is an extraordinary item of
compensation which is outside the scope of the Employee’s employment contract,
if any; (e) this option is not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of this option ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Agreement; (g) the future value of the underlying
shares is unknown and cannot be predicted with certainty; (h) if the underlying
shares do not increase in value, this option will have no value; (i) this option
has been granted to the Employee in the Employee’s status as an employee of the
Company or its affiliates; (j) any claims resulting from this option shall be
enforceable, if at all, against the Company; and (k) there shall be no
additional obligations for any affiliate employing the Employee as a result of
this option.
 
23.  Disclosure of Employee Information. By accepting this option, the Employee
consents to the collection, use and transfer of personal data as described in
this paragraph. The Employee understands that the Company and its affiliates
hold certain personal information about him or her, including his or her name,
home address and telephone number, date of birth, social security or identity
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all stock options or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
his or her favor, for the purpose of managing and administering the Plan
(“Data”). The Employee further understands that the Company and/or its
affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. The Employee authorizes the Company
to receive, possess, use, retain and transfer the Data in electronic or other
form, for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer to a broker or other
third party with whom he or she may elect to deposit any shares of stock
acquired upon exercise of this option of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
his or her behalf. The Employee understands that he or she may, at any time,
view the Data, require any necessary amendments to the Data or withdraw the
consent herein in writing by contacting the human resources department and/or
the stock option administrator for his or her employer.
 
24.  Legends. The Employee understands and agrees that the Company shall cause a
legend to be placed upon any certificate(s) evidencing ownership of the shares
purchased pursuant to this option indicating any right of repurchase held by the
Company, along with any other legends that the Company deems to be appropriate
or to be required by federal or state securities laws.
 
25.  Notice of Governing Law. This option shall be governed by, and construed in
accordance with, the laws of the State of California without regard to
principles of conflict of laws.
 
 
 

--------------------------------------------------------------------------------



 
EXHIBIT 1
 
ECHELON CORPORATION
1997 STOCK PLAN
RESTRICTED STOCK PURCHASE AGREEMENT
 
 
THIS AGREEMENT is made between _____________________________ (the “Purchaser”)
and Echelon Corporation (the “Company”) or its assignees of rights hereunder as
of __________________, ____.
 
Unless otherwise defined herein or in the Nonqualified Stock Option Agreement
(the “Option Agreement”), the terms defined in the 1997 Stock Plan shall have
the same defined meanings in this Agreement.
 
 
RECITALS
A. Pursuant to the exercise of the option (grant number ____) granted to
Purchaser under the Plan and pursuant to the Option Agreement dated
_______________, ____ by and between the Company and Purchaser with respect to
such grant (the “Option”), which Plan and Option Agreement are hereby
incorporated by reference, Purchaser has elected to purchase _________ of those
shares of Common Stock which have not become vested under the vesting schedule
set forth in the Option Agreement (“Unvested Shares”). The Unvested Shares and
the shares subject to the Option Agreement, which have become vested are
sometimes collectively referred to herein as the “Shares.”
 


 
B. As required by the Option Agreement, as a condition to Purchaser’s election
to exercise the option, Purchaser must execute this Agreement, which sets forth
the rights and obligations of the parties with respect to Shares acquired upon
exercise of the Option.
 
 
1.  Repurchase Option.
 
(a)  In the event of Purchaser’s Termination of Service for any reason,
including for death and Disability, the Company shall have the right and option
for ninety (90) days from such date to purchase from Purchaser, or Purchaser’s
personal representative, as the case may be, all of the Purchaser’s Unvested
Shares as of the date of such Termination of Service at the price paid by the
Purchaser for such Shares (the “Repurchase Option”).
 
(b)  Upon the occurrence of such a Termination of Service, the Company may
exercise its Repurchase Option by delivering personally or by registered mail,
to Purchaser (or his transferee or legal representative, as the case may be)
with a copy to the escrow agent described in Section 2 below, a notice in
writing indicating the Company’s intention to exercise the Repurchase Option
AND, at the Company’s option, (i) by delivering to the Purchaser (or the
Purchaser’s transferee or legal representative) a check in the amount of the
aggregate repurchase price, or (ii) by the Company canceling an amount of the
Purchaser’s indebtedness to the Company equal to the aggregate repurchase price,
or (iii) by a combination of (i) and (ii) so that the combined payment and
cancellation of indebtedness equals such aggregate repurchase price. Upon
delivery of such notice and payment of the aggregate repurchase price in any of
the ways described above, the Company shall become the legal and beneficial
owner of the Unvested Shares being repurchased and the rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Unvested Shares being repurchased by the
Company.
 
(c)  Whenever the Company shall have the right to repurchase Unvested Shares
hereunder, the Company may designate and assign one or more employees, officers,
directors or shareholders of the Company or other persons or organizations to
exercise all or a part of the Company’s Repurchase Option under this Agreement
and purchase all or a part of such Unvested Shares.
 
(d)  If the Company does not elect to exercise the Repurchase Option conferred
above by giving the requisite notice within ninety (90) days following the
termination, the Repurchase Option shall terminate.
 
(e)  The Repurchase Option shall terminate in accordance with the vesting
schedule contained in Purchaser’s Option Agreement.
 
2.  Transferability of the Shares; Escrow.
 
(a)  Purchaser hereby authorizes and directs the Secretary of the Company, or
such other person designated by the Company, to transfer the Unvested Shares as
to which the Repurchase Option has been exercised from Purchaser to the Company.
 
(b)  To insure the availability for delivery of Purchaser’s Unvested Shares upon
repurchase by the Company pursuant to the Repurchase Option under Section 1,
Purchaser hereby appoints the Secretary, or any other person designated by the
Company as escrow agent (the “Escrow Agent”), as its attorney-in-fact to sell,
assign and transfer unto the Company, such Unvested Shares, if any, repurchased
by the Company pursuant to the Repurchase Option and shall, upon execution of
this Agreement, deliver and deposit with the Escrow Agent, the share
certificates representing the Unvested Shares, together with the stock
assignment duly endorsed in blank, attached hereto as Exhibit 2. The Unvested
Shares and stock assignment shall be held by the Escrow Agent in escrow,
pursuant to the Joint Escrow Instructions of the Company and Purchaser attached
as Exhibit 3 hereto, until the Company exercises its Repurchase Option, until
such Unvested Shares are vested, or until such time as this Agreement no longer
is in effect. Upon vesting of the Unvested Shares, the Escrow Agent shall
promptly deliver to the Purchaser the certificate or certificates representing
such Shares in the Escrow Agent’s possession belonging to the Purchaser, and the
Escrow Agent shall be discharged of all further obligations hereunder; provided,
however, that the Escrow Agent shall nevertheless retain such certificate or
certificates as Escrow Agent if so required pursuant to other restrictions
imposed pursuant to this Agreement.
 
(c)  Neither the Company nor the Escrow Agent shall be liable for any act it may
do or omit to do with respect to holding the Shares in escrow and while acting
in good faith and in the exercise of its judgment.
 
(d)  Transfer or sale of the Shares is subject to restrictions on transfer
imposed by any applicable state and federal securities laws. Any transferee
shall hold such Shares subject to all the provisions hereof and the Option
Agreement and any exercise agreement executed by the Purchaser with respect to
any Unvested Shares purchased by Purchaser and shall acknowledge the same by
signing a copy of this Agreement.
 
3.  Ownership, Voting Rights, Duties. This Agreement shall not affect in any way
the ownership, voting rights or other rights or duties of Purchaser, except as
specifically provided herein.
 
4.  Legends. The share certificate evidencing the Shares issued hereunder shall
be endorsed with the following legend (in addition to any legend required under
applicable federal and state securities laws):


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.
 
 
5.  Adjustment for Stock Split. All references to the number of Shares and the
purchase price of the Shares in this Agreement shall be appropriately adjusted
to reflect any stock split, reverse stock split, stock dividend or other change
in the Shares, which may be made by the Company pursuant to Section 11 of the
Plan after the date of this Agreement.
 
6.  Notices. Notices required hereunder shall be given in person or by
registered mail to the address of Purchaser shown on the records of the Company,
and to the Company at their respective principal executive offices.
 
7.  Survival of Terms. This Agreement shall apply to and bind Purchaser and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
 
8.  Section 83(b) Election. Purchaser hereby acknowledges that he or she has
been informed that, with respect to the exercise of an Option for Unvested
Shares, an election (the “Election”) may be filed by the Purchaser with the
Internal Revenue Service, within thirty (30) days of the purchase of the
exercised Shares, electing pursuant to Section 83(b) of the Code to be taxed
currently on any difference between the purchase price of the exercised Shares
and their Fair Market Value on the date of purchase. Since the Option is a
nonqualified stock option, this will result in a recognition of taxable income
to the Purchaser on the date of exercise, measured by the excess, if any, of the
Fair Market Value of the exercised Shares, at the time the Option is exercised
over the purchase price for the exercised Shares. Absent such an Election,
taxable income generally will be measured and recognized by Purchaser at the
time or times on which the Company’s Repurchase Option lapses. Purchaser is
strongly encouraged to seek the advice of his or her own tax consultants in
connection with the purchase of the Shares and the advisability of filing of the
Election under Section 83(b) of the Code. A form of Election under Section 83(b)
is attached hereto as Exhibit 4 for reference.


PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF
PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
PURCHASER’S BEHALF.
 
 
9.  Representations. Purchaser has reviewed with his own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Purchaser is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Purchaser understands that he (and not the Company) shall be
responsible for his own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
 
10.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without regard to
principles of conflict of laws.


Purchaser represents that he has read this Agreement and is familiar with its
terms and provisions. Purchaser hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under this Agreement.
 
 


 
IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.
 
OPTIONEE  ECHELON CORPORATION


 
 
 
Signature  By
 
 
 
Print Name  Title
 
 
 
 
 
Residence Address
 
Dated: _________________________, ____




 

--------------------------------------------------------------------------------

EXHIBIT 2
 
ASSIGNMENT SEPARATE FROM CERTIFICATE


FOR VALUE RECEIVED I, __________________________, hereby sell, assign and
transfer unto Echelon Corporation ______________________ (__________) shares of
the Common Stock of Echelon Corporation standing in my name of the books of said
corporation represented by Certificate No. _____ herewith and do hereby
irrevocably constitute and appoint _______________ to transfer the said stock on
the books of the within named corporation with full power of substitution in the
premises.
 
This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement between Echelon Corporation and the undersigned dated
______________, _____ (the “Agreement”).
 


 
 
Dated: _______________,____  Signature: 
 


 


 


 


 
INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its
“repurchase option,” as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.


 

--------------------------------------------------------------------------------

 

 
EXHIBIT 3
 
JOINT ESCROW INSTRUCTIONS
_________________, ____
Corporate Secretary
Echelon Corporation
550 Meridian Avenue,
San Jose, CA 95126




Dear _________________:


 
As Escrow Agent for both Echelon Corporation (the “Company”), and the
undersigned purchaser of stock of the Company (the “Purchaser”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Purchase Agreement (the “Agreement”)
between the Company and the undersigned, in accordance with the following
instructions:
 
 
1.  In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
repurchase option set forth in the Agreement, the Company shall give to
Purchaser and you a written notice specifying the number of shares of stock to
be purchased, the purchase price, and the time for a closing hereunder at the
principal office of the Company. Purchaser and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.
 
2.  At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver the stock assignments, together with the
certificate evidencing the shares of stock to be transferred, to the Company or
its assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or some combination thereof) for the number of shares of stock
being purchased pursuant to the exercise of the Company’s repurchase option.
 
3.  Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.
 
4.  Upon written request of the Purchaser, but no more than once per calendar
year, unless the Company’s repurchase option has been exercised, you will
deliver to Purchaser a certificate or certificates representing so many shares
of stock as are not then subject to the Company’s repurchase option. Within 120
days after cessation of Purchaser’s continuous employment by or services to the
Company, or any parent or subsidiary of the Company, you will deliver to
Purchaser a certificate or certificates representing the aggregate number of
shares held or issued pursuant to the Agreement and not purchased by the Company
or its assignees pursuant to exercise of the Company’s repurchase option.
 
5.  If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.
 
6.  Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
 
7.  You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.
 
8.  You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
9.  You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
 
10.  You shall not be liable for the outlawing of any rights under the Statute
of Limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
 
11.  You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.
 
12.  Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.
 
13.  If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
14.  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
 
15.  Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.
 
16.  By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.
 
17.  This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
 
18.  These Joint Escrow Instructions shall be governed by, and construed in
accordance with, the laws of the State of California without regard to
principles of conflict of laws.


 
PURCHASER  ECHELON CORPORATION
 
 
 
Signature  By
 
 
 
Print Name  Title
 
 
 
 
 
Residence Address
 
ESCROW AGENT
 
 
 
Corporate Secretary
Dated: ________________________,_____
 

--------------------------------------------------------------------------------

EXHIBIT 4
 
ELECTION UNDER SECTION 83(b)
 
OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below


1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:
NAME:
TAXPAYER:
SPOUSE:
ADDRESS:
   
IDENTIFICATION NO.:
TAXPAYER:
SPOUSE:
TAXABLE YEAR:
   



2. The property with respect to which the election is made is described as
follows: __________ shares (the “Shares”) of the Common Stock of Echelon
Corporation (the “Company”).


3. The date on which the property was transferred is:___________________
,______.


4. The property is subject to the following restrictions:


The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions contained in such agreement.


5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $_________________.


6. The amount (if any) paid for such property is: $_________________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
 
Dated: ______________________, _____     
Taxpayer
The undersigned spouse of taxpayer joins in this election.
 
Dated: ______________________, _____     
Spouse of Taxpayer


 


 